Citation Nr: 1701386	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-15 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder, not otherwise specified (NOS). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than April 28, 2010, for the award of non-service-connected pension benefits. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1988 to July 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, and a November 2011 rating decision issued by RO in St. Petersburg, Florida.  Jurisdiction is currently with the RO in St. Petersburg, Florida.  

In the February 2011 rating decision, the RO granted entitlement to non-service-connected pension benefits on an extraschedular basis, effective from April 28, 2010.   

In the November 2011 rating decision, the RO granted service connection for an anxiety disorder, not otherwise specified, and assigned a 30 percent evaluation effective from March 22, 2011.  Thereafter, in a November 2012 rating decision, the RO determined that there was clear and unmistakable error (CUE) in the November 2011 rating decision and assigned an effective date of March 21, 2011.

During the pendency of the appeal, the Veteran reported that he is unemployed, in part, due to his service-connected anxiety disorder.  See, e.g., February 2009 claim.  As such, the Board finds that the issue of entitlement to TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities"); see also Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records. 

The Board notes that additional evidence, including VA medical records, has been associated with VBMS since the most recent statements of the case.  However, in December 2016, the Veteran submitted a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for an increased initial evaluation for an anxiety disorder, remand is required to obtain a VA examination.  In this regard, the Board notes that the Veteran was last afforded a VA examination in connection with his claim in November 2012.  Moreover, in an August 2016 appeal brief, the Veteran and his representative indicated that his service connected anxiety disorder increased in severity since the November 2012 VA examination.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected anxiety disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran also seeks an earlier effective date for the grant of non-service-connected pension benefits.  Specifically, the Veteran contends that his effective date should be the date of his initial February 2009 claim for non-service-connected pension benefits.  See, e.g., March 2011 Notice of Disagreement; June 2012 VA Form 646. 

Non-service connected pension benefits may be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from a non-service connected disability that is not the result of the veteran's willful misconduct.  See 38 U.S.C.A. § 1521 (a), (j) (West 2015); see also 38 U.S.C.A. §§ 1502 (a), 1503 (West 2015).

Veterans who are eligible and who are unable to secure and follow a substantially gainful occupation because of disabilities that are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17 (2016).  

For purposes of pension, the percentage requirements of 38 C.F.R. § 4.16(a) must be met.  Those requirements are that, if there is only one disability, the disability must be rated 60 percent or more, and if there are two or more disabilities, there must be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Where the evidence establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the rating schedule, but is found to be unemployable by reason of his or her disabilities, age, occupational background and other related factors, the Veterans Service Center Manager or the Pension Management Center Manager are authorized to approve, on an extraschedular basis, a permanent and total disability rating for pension purposes.  38 C.F.R. § 3.321(b), 4.17(b).  The effective date for these extraschedular evaluations granting benefits will be in accordance with 38 C.F.R. § 3.400 (b)(1) and (2).  

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  With regard to disability pension benefits, the effective date shall not be prior to the date entitlement arose.  38 C.F.R. § 3.400 (b)(1).  
For pension claims received after October 1, 1984, the effective date will be the date of receipt of the claim.  38 C.F.R. § 3.400 (b)(1)(ii).  However, if, within one year from the date on which the Veteran became permanently and totally disabled, the Veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the Veteran's own willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the Veteran became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which the Veteran became permanently and totally disabled, whichever is to the advantage of the Veteran.  In this regard, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim.  38 C.F.R. § 3.400 (b)(1)(ii)(B).

The record reflects that the Veteran filed an initial claim for non-service-connected pension benefits in February 2009.  This claim was received by VA on February 27, 2009.  In a May 2009 rating decision, the RO denied the Veteran's claim finding that he did not satisfy the disability requirements for pension benefits.  Subsequently, in April 2010, the Veteran filed an additional claim for non-service-connected pension benefits.  

In a February 2011 rating decision, the RO granted entitlement to non-service-connected pension benefits on an extraschedular basis, effective from April 28, 2010.  In so doing, the RO determined that the Veteran's April 2010 claim constituted a new claim for pension benefits.  However, prior to the expiration of the appeal period for the May 2009 rating decision, the Veteran submitted relevant lay statements regarding the nature and severity of his non-service-connected disabilities.  In this regard, in his April 2010 claim, the Veteran reported that he was diagnosed carpel tunnel, as well as tendon and muscle damage in his arms.  

Under the provisions of 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Accordingly, the Board finds that the April 2010 claim and the lay statements therein should have been considered as having been filed in connection with his pending February 2009 claim.  See 38 C.F.R. § 3.156(b); Muehl v. West, 13 Vet. App. 159, 161 (1999).  Therefore, the claim at issue for purposes of establishing the effective date for non-service-connected pension benefits is the February 27, 2009 claim.    

The Board has also considered whether the evidence of records contains any indication that the Veteran filed a formal or informal claim for non-service-connected pension benefits prior to February 2009.  In this regard, the Board notes that the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD) in August 2008.  However, VA is not automatically required to treat every compensation claim as a pension claim, and vice versa.  38 C.F.R. § 3.151 (a) (. . . a claim for pension may be considered a claim for compensation).  Rather, the Secretary has to exercise his discretion under the regulation in accordance with the contents of the application and the evidence in support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (no evidence of intent to claim service connection within veteran's nonservice-connected pension claim); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may" in the regulation, clearly indicates discretion).  Here, the Veteran's August 2008 claim contains no indication that the Veteran intended to seek non-service-connected pension benefits.  Indeed, the Veteran did not allege that he was unemployable due to physical or mental conditions.   

In light of the foregoing, the Veteran may be entitled to an earlier effective date based on the February 27, 2009, date of claim.  However, as discussed above, an award of disability pension may not be effective prior to the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  

Although the record contains evidence that the Veteran was unemployed prior to the February 2009 claim, the current record is unclear regarding the date on which the Veteran became permanently and totally disabled.  In this regard, a February 2009 VA PTSD examination noted that the Veteran's back, knee, and wrist problems impacted his occupational functioning.  However, the examiner did not provide any clinical findings regarding such conditions.  

The Veteran was subsequently afforded VA general examinations in April 2009 and September 2010 to assess his level of disability for pension purposes.  However, the VA examiners did not provide detailed clinical findings necessary to accurately rate the Veteran's non-service connected disabilities.  Moreover, the examiners indicated that they did not review the Veteran's claims file.  As such, it is unclear whether the examiners considered the complete history of the Veteran's disabilities.  

The Board also notes that the VA medical records currently associated with the claims file appear incomplete.  In this regard, a November 2012 statement of the case noted that treatment records from the Bay Pines, Gainesville, Miami, and Tamp VA Healthcare Systems dated from October 1992 to November 2012 were reviewed.  However, treatment records from the Tampa VA Healthcare System do not appear to be associated with the claims file.  Moreover, the September 2010 VA examination report referenced a September 2010 EMG study that is not currently of record.  

In addition, the record reflects that the Veteran applied for disability benefits with the Social Security Administration (SSA).  As these records may be relevant to the claims on appeal, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Board finds that a retrospective opinion is needed to ascertain the severity and nature of the Veteran's disabilities at the time of his February 2009 claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

The Board notes that the February 2009 date of claim, raises the issue of whether, under 38 C.F.R. § 4.17 (b) (2016), the Veteran, while failing to meet the percentage standards, satisfied the basic criteria and was unemployable, therefore warranting referral of the case to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 3.321(b)(2) (2016) for the period prior to April 28, 2010.  The Board cannot make this determination in the first instance.  Barringer v. Peake, 22 Vet. App. 242 (2008) (although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16 (b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  Therefore, after obtaining the retrospective medical opinion discussed above, the AOJ should make a determination as to whether referral is warranted.

Lastly, as noted above, the issue of entitlement to TDIU has been raised by the record.  Under these circumstances, the AOJ should develop the issue of TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claim for an increased evaluation for an anxiety disorder.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should secure any outstanding VA medical records, to include any records from the Tampa HCS.

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected anxiety disorder, not otherwise specified.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the case to a suitably qualified examiner for a retrospective medical opinion to address the nature and severity of the Veteran's non-service-connected disabilities for the period prior to April 28, 2010.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

Specifically, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's disabilities on his daily activities, to include his employability.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

6.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice, 22 Vet. App. at 447.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Specifically, if the percentage requirements are not met, the AOJ should refer issue of entitlement to non-service-connected pension benefits for the period prior to April 28, 2010, to the Veterans Service Center Manager or the Pension Management Center Manager for extraschedular consideration.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






